Case 16-09525        Doc 38     Filed 03/25/19     Entered 03/25/19 16:32:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 09525
         Oscar Hamer
         Victoria Hamer
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/19/2016.

         2) The plan was confirmed on 05/23/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/27/2017, 02/20/2019.

         5) The case was Converted on 03/07/2019.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09525           Doc 38       Filed 03/25/19    Entered 03/25/19 16:32:08                Desc         Page 2
                                                      of 3



 Receipts:

          Total paid by or on behalf of the debtor                $16,200.00
          Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                      $16,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $4,402.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $732.40
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,134.40

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal       Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL Labs                            Unsecured      2,000.00            NA              NA            0.00        0.00
 Advocate Illinois Masonic           Unsecured      4,500.00            NA              NA            0.00        0.00
 AmeriCash Loans LLC                 Unsecured         600.00        554.92          554.92           0.00        0.00
 ATG Credit LLC                      Unsecured         115.00           NA              NA            0.00        0.00
 Capital One Bank                    Unsecured         509.00        509.94          509.94           0.00        0.00
 CELTIC/CONT                         Unsecured         718.00           NA              NA            0.00        0.00
 Commonwealth Edison Company         Unsecured           5.00      1,868.62        1,868.62           0.00        0.00
 COMNWLTH FIN                        Unsecured         427.00           NA              NA            0.00        0.00
 Credit Union 1                      Unsecured         482.00        847.45          847.45           0.00        0.00
 Credit Union 1                      Unsecured           0.00        503.16          503.16           0.00        0.00
 Creditors Collection B              Unsecured         189.00           NA              NA            0.00        0.00
 ESCALLATE LLC                       Unsecured         100.00           NA              NA            0.00        0.00
 ESCALLATE LLC                       Unsecured          52.00           NA              NA            0.00        0.00
 Gateway One Lending & Finance LLC   Secured       20,929.00     20,806.10        20,806.10      8,504.59    2,561.01
 Heights Finance Corp                Unsecured      2,216.00       2,252.52        2,252.52           0.00        0.00
 I C System Inc                      Unsecured         177.00           NA              NA            0.00        0.00
 Midland Funding LLC                 Unsecured           0.00        740.86          740.86           0.00        0.00
 MIRAMEDRG                           Unsecured      7,716.00            NA              NA            0.00        0.00
 PLS Financial Solutions             Unsecured         400.00           NA              NA            0.00        0.00
 Professional Credit Se              Unsecured          97.00           NA              NA            0.00        0.00
 Surge Mastercard                    Unsecured         550.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-09525        Doc 38      Filed 03/25/19     Entered 03/25/19 16:32:08             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,806.10          $8,504.59           $2,561.01
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $20,806.10          $8,504.59           $2,561.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,277.47               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,134.40
         Disbursements to Creditors                            $11,065.60

 TOTAL DISBURSEMENTS :                                                                     $16,200.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
